DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2021 has been entered.  As a courtesy to applicants, a search of the claims has been extended to the following scopes of examined formula (I): a subgenus in which variable R3 is not H; a subgenus in which R3 is H and R2a is NR5aS(O)2R5b; a subgenus in which R3 and R4 are each H, R1 is unsubstituted phenyl or phenyl substituted at the 4-position with Me or Br, and R2 is phenyl substituted with a NH-C(O)Me group; and lastly a subgenus in which R3 and R4 are each Me, R1 is phenyl substituted with a substituted ethylene group, and R2 is 6-dimethylamino-pyridin-3-yl.  Claims 1, 4-7, 11, 12, 16, 17, 20, 24, 26, 28, and 30-39 are pending and examined on the merits.     
 Information Disclosure Statement
The information disclosure statement filed 8 November 2021 is acknowledged and considered.
Claim Objections
Claims 1, 4-7, 11, 12, 16, 17, 20, 24, 26, 28, and 30-39 are objected to because of the following informalities:  they recite subject matter which has not been searched.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling inhibiting or reliving obesity, fatty liver disease, hyperlipidemia, 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to inhibiting or relieving a disease related to abnormal activation of SREBP with a substituted pyrazole compound of formula (I). Thus, the claims taken together with the specification imply a compound of formula (I) can inhibit or relieve a disease related to abnormal activation of SREBP.  
The state of the prior art and (4) the predictability or unpredictability of the art:
SHIMANO (FEBS Journal, 2009, 616-621) describes that SREBP activation is related to the following disorders: hepatosteatosis and pancreatic β-cell dysfunction; fatty liver, hypertriglyceridemia, and insulin resistance; diabetic nephthropathy and hyperlipidemia (page 618, column 1, paragraph 3; page 618, column 2, paragraphs 1 and 3).  More research is needed to understand the role of SREBP activation as it relates to diseases (page 619, column 1 to column 2, paragraph 1).  
LI (Oncotarget, 2015, 6(38), 41018-41032, cited in IDS) describes that fatostatin, an SREBP inhibitor, can alleviate prostate cancer (abstract).   
DU (Molecular and Cellular Pathobiology, 2012, 72(22), 5843-55, cited in 8 February 2021 IDS) shows that the role of stearoyl coA desaturase 1 (SCD1) is linked to lung, colon, and prostate cancer (page 5854, column 1, last paragraph).  More research is needed to understand the underlying mechanisms of SCD1 activation and its relationship to cancer treatment (page 5854, column 2).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a disease related to abnormal activation of SREBP, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how SREBP functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for causing the regression of obesity (example 6, page 179, paragraph [00365] to page 181, paragraph [00375]).  
The specification does not provide guidance for the treatment of the scope of diseases claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a disease related to abnormal activation of SREBP and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Arguments
The affidavit filed 8 November 2021 shows enablement for breast cancer, leukemia, liver (hepatocellular), pancreatic cancer, and prostate cancer.  Biological example 7 does not show in the amendment and therefore cannot be considered.  Reconsideration of Shimano and Du shows that more conditions are enabled.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMARI (Tetrahedron letters, 2012, 53, 1130-1133).  Kumari describes entry 11 (page 1132, table 2).  In entry 11, a prepared compound to which the following definitions is described: R1 is phenyl; R3 is Me; R2 is 4-dimethylaminophenyl; and R4 is CO2Et. The definition of an alkyl group does not exclude substituted alkyl groups (page 10, paragraph [0030]).  The definition states an alkyl group has one to eight carbon atoms.  There is no limitation on what the substituents are.  The embodiments in the definition do not limit an alkyl group to an unsubstituted group such as methyl or ethyl.  

    PNG
    media_image1.png
    63
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    134
    630
    media_image3.png
    Greyscale

1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SURI (Green Chemistry, 2012, 14, 2193-2196, supporting information pages S1-S87).  Suri describes compound 3ag (page 2195, table 3; supporting information pages S12-S13).  A prepared compound to which the following definitions is described: R1 is phenyl; R3 is Me; R2 is 4-dimethylaminophenyl; and R4 is CO2Me.  The definition of an alkyl group does not exclude substituted alkyl groups (page 10, paragraph [0030]).  The definition states an alkyl group has one to eight carbon atoms.  There is no limitation on what the substituents are.  The embodiments in the definition do not limit an alkyl group to an unsubstituted group such as methyl or ethyl.  

    PNG
    media_image4.png
    83
    214
    media_image4.png
    Greyscale

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GROSCHE (Synthesis, 1999, 11, 1961-1970).  Grosche describes compound 7c (page 1965, scheme 3 and table 4).  A prepared compound in which the following definitions is described: R1 is phenyl; R3 is Me; R2 is phenyl-4-NH-SO2-Me; and R4 is CO2H.  The definition of an alkyl group does not exlude substituted alkyl groups (page 10, paragraph [0030]).  The definition states an alkyl group has one to eight carbon atoms.  There is no limitation on what the substituents are.  The embodiments in the definition do not limit an alkyl group to an unsubstituted group such as methyl or ethyl.

    PNG
    media_image5.png
    166
    139
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    385
    media_image6.png
    Greyscale


Claim(s) 1, 5, 11, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MÜLLER (US 20140329684, published 6 November 2014).  Müller describes compounds I-561 to I-586, I-590- to I-592, I-1226 to 1251, and I-1255 to I-1257 (pages 10 and 11; page 30; page 36).  Prepared compounds in which the following definitions are described: R1 is phenyl substituted with one or more halogens or a methyl group; R3 is H; R2 is phenyl-4-NH-SO2-(Me or cyclopropyl); and R4 is CO2Et.  The definition of an alkyl group does not exclude substituted alkyl .

    PNG
    media_image7.png
    144
    298
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    157
    292
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    264
    325
    media_image9.png
    Greyscale



Claim(s) 1, 5, 11, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EL-KHAWASS (Journal of the Chinese Chemical Society, 1990, 37, 605-609).  El-Khawass describes compounds VId, VIe, and VIf (page 608, table 3).  In these compounds the following definitions apply: R1 is a phenyl ring that is unsubstituted or substituted with a methyl or bromo group; R2 is phenyl substituted with a NH-C(O)-Me group (a substituted alkyl group); and R3 and R4 are each H.  The definition of an alkyl group does not exclude substituted alkyl groups (page 10, paragraph [0030]).  The definition states an alkyl group has one to eight carbon atoms.  There is no limitation on what the substituents are.  The embodiments in the definition do not limit an alkyl group to an unsubstituted group such as methyl or ethyl.

    PNG
    media_image10.png
    145
    170
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    259
    292
    media_image11.png
    Greyscale



Claim(s) 1, 5, 12, 28, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRANO (WO 2003087061, published 23 October 2003).  Hirano describes example 112 (page 147).  In this compound the following definitions apply: R1 is a phenyl ring substituted with a 4-methyl-phenyl-sulfonamide-carbamate-ethyl group (a substituted alkyl group); R2 is pyridine substituted with an NMe2 group; and R3 and R4 are each Me.  Pharmaceutical compositions are described (page 155, claim 12).  The definition of an alkyl group does not exclude substituted alkyl groups (page 10, paragraph [0030]).  The definition states an alkyl group has one to eight carbon atoms.  There is no limitation on what the substituents are.  The embodiments in the definition do not limit an alkyl group to an unsubstituted group such as methyl or ethyl.

    PNG
    media_image12.png
    111
    464
    media_image12.png
    Greyscale

Response to Arguments
The rejections under El-Khawass and Hirano are maintained due to the definition of an alkyl group in the specification.  As discussed in each rejection, an alkyl group contains one to eight carbon atoms.  There are no other limiting requirements.  Therefore, any carbon atom of the alkyl group can be substituted and it is still considered an alkyl group.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 11, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over MÜLLER (US 20140329684, published 6 November 2014).
Determining the scope and contents of the prior art
Müller describes compounds I-1261 to I-1286, I-1290 to I-1292, I-1296 to I-1321, and I-1325 to I-1327 (page 11; pages 36-37).  Prepared compounds in which the following definitions are described: R1 is phenyl substituted with one or more halogens or a methyl group; R3 is H; R2 is phenyl-4-NH-SO2-(Me or cyclopropyl); and R4 is CO2Et.  The definition of an alkyl group does not exclude substituted alkyl groups (page 10, paragraph [0030]).  The definition states an alkyl group has one to eight carbon atoms.  There is no limitation on what the substituents are.  The embodiments in the definition do not limit an alkyl group to an unsubstituted group such as methyl or ethyl.  These compounds are used to enhance stress tolerance in plants (abstract).  

    PNG
    media_image13.png
    101
    300
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    109
    300
    media_image14.png
    Greyscale


    PNG
    media_image9.png
    264
    325
    media_image9.png
    Greyscale



Ascertaining the differences between the prior art and the claims at issue
In the claims, variable R2a is para to the point of attachment a ring with variables X1, X2, X3, and X4.  In the prior art, R2a is ortho or meta to the point of attachment a ring with variables X1, X2, X3, and X4.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Müller shows that the point of attachment of the NH-SO2-cyclopropyl group can be varied and the compound is still expected to enhance stress tolerance of a plant.  Thus a reasonable expectation of success is present to change the point of attachment from para to meta or ortho for substituent R2a.  Claim 1 does not recite a method of use.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1, 4-7, 11, 12, 16, 17, 20, 24, 26, 28, and 30-39 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  VERNIER (WO 2011038261, published 31 March 2011) describes example 34 (page 126).  This compound neither anticipates nor renders obvious a compound of the examined scope of formula (I) because R4 cannot be a pyridyl ring.

    PNG
    media_image15.png
    209
    182
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699